ERVIN, Chief Judge.
Appellants, the employer and carrier, contend the deputy commissioner erred in finding compensable an accident resulting in the aggravation of a ganglion on Fitzpatrick’s wrist. We disagree and affirm.
The record contains competent substantial evidence showing that Fitzpatrick’s original wrist ganglion in 1979 was work-related and was treated as such by Eastern’s orthopedic consultant, Dr. Jones. Fitzpatrick later suffered an accident on April 24, 1982 when she twisted or sprained her wrist while removing a tray containing three meals from an on-board oven resulting in immediate pain and an inability to fully carry out her duties. Competent medical testimony by Dr. Jones related the resulting ganglion node to Fitzpatrick’s work within a reasonable medical probability. Where, as here, an identifiable accident occurs, which either immediately or subsequently results in an injury, a claimant need not meet the enhanced evidentiary burden imposed in internal failure cases. Popiel v. Broward County School Board, 432 So.2d 1374, 1375 (Fla. 1st DCA 1983).
AFFIRMED.
WENTWORTH and BARFIELD, JJ., concur.